                       No. 6:19-cv-00474

                         Tracy E. Lilly,
                            Plaintiff,
                               v.
                         Dr. Loren Ost,
                           Defendant.

                 Before B ARKER , District Judge

                            ORDER

    On March 13, 2020, Judge Mitchell issued a report and rec-
ommendation that plaintiff’s motion for relief from judgment
be denied. Doc. 15. The court delivered a copy of the report to
the plaintiff by certified mail. It was received by plaintiff on
March 19, 2020. Doc. 16. No objections have been filed. When
no party objects to a magistrate judge’s report and recommen-
dation within 14 days of service, the district court “need only
satisfy itself that there is no clear error on the face of the rec-
ord.” Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420
(5th Cir. 1996) (cleaned up). Here, there is no clear error.
   Therefore, the magistrate judge’s report and recommen-
dation (Doc. 15) is adopted. The motion for relief from judg-
ment (Doc. 11) is denied. Plaintiff’s motion to proceed in
forma pauperis (Doc. 13) is denied as moot.


                          So ordered by the court on April 3, 2020.



                                    J. C AMPBELL B ARKER
                                  United States District Judge
